Case 2:21-cv-00085-NT Document 1-3 Filed 03/29/21 Pagelof3 PagelD#: 22

EXHIBIT TWO:

aw

criminal records report re:
Carlene Jean Smith
Currently residing/renting at 96 Broadturn Road in Scarborough, Maine

[ formerly Stephanie Obier? Prison inmate 317481- Florida Dept Corrections ? ]
From Prison Legal News.org: via the Florida Dept of Corrections, Region 2

Offense: Possession of cocaine

53 Years Old / DOB: 10/15/1968

currently living at 96 Broadturn Rd., in Scarborough, Maine 04074 with
Michael Robert Smith [ formerly Michael Robert Brown ]

Known Aliases: Carla Smith, Carla Jean Obier, Carla Carson, Carl J Obier,
Carla O Bier, Carla J Obier, Stephanie Obier

From Mugshots.com / Name: OBIER, CARLA JEAN : DOB: 10/15/1968 Mugshots.com
ID: 68147667 Report #: 950014354/1

Gender: female [ previously employed as a Nurse’s Aid ]
Previous Locations:

7227 Exemplar Drive, New Port Richey, Florida, 34655

2010 Land O Lakes Boulevard, Lutz, Florida, 33549

7901 Leato Lane, New Port Richey, Florida, 34655

3319 Sherwood Drive, Largo, Florida, 33771

151 Jim Road, Douglas, Georgia, 31533

14704 Coral Drive, Hudson, Florida, 34667

9548 Round Lake Drive, Weeki Wachee, Florida, 34613

2035 G D, Holiday, Florida, 34691

9330 Sunshine Boulevard, New Port Richey, Florida, 34654

Port Richey, Florida

96 Broadturn Rd, Scarborough, Maine 04074

Spring Hill, Florida [ NOTE: same town of origin as her friend: thrice-convicted
felon: David Alan Roberts, living next door at 98 Broadturn Rd in Scarborough,
Maine 04074 |
Case 2:21-cv-00085-NT Document 1-3 Filed 03/29/21 Page 2of3 PagelID#: 23

Glen Allen, Virginia
Floral City, Florida

Mc Rae, Georgia
Charlotte, North Carolina

Arrested: Aug 12, 2008 Source PASCO COUNTY CIRCUIT COURT (Florida)
Arrested: Aug 3, 2009 Source PASCO COUNTY SHERIFF DEPARTMENT (Florida)
Charges/Offenses:

e failure to appear in court - petit theft less than 300.00
Arrested as CARLA JEAN OBIER on Jan 13, 1998 Source DEPT OF CORRECTIONS
(Florida)
Charges/Offenses:
¢ obtainng prop/return for worthless check | fraud-insuff funds check
make utter issue under 150 dollars
Arrested as CARLA JEAN OBIER on Oct. 5", 1995 Source: HERNANDO COUNTY
SHERIFF’S OFFICE:
Charges/Offenses:
e traffic arrest-other
Arrested as CARLA OBIER: Warrant Date: Jun 10, 2008 Source: FLORIDA
DEPARTMENT OF REVENUE — WRITS Case Number: 8819651001
Charges/Offenses:
Traffic Arrest-as CARLA OBIER: HERNANDO COUNTY ARRESTS (Florida) Jan
14, 1998 / Source: PASCO CIRCUIT AND COUNTY COURT (Florida)
Charges/Offenses
e Obtained property in return for worthless check
Cited & Summoned: as CARLA OBIER on Offense Date: Jan 22, 1998 / Source:
PASCO CIRCUIT AND COUNTY COURT (Florida)
Charges/Offenses:
e Obtained property in return for worthless check
Cited & Summoned: as CARLA OBIER on Offense Date: Jan 15, 1998 / Source
PASCO CIRCUIT AND COUNTY COURT (Florida)
Charges/Offenses:
e Obtained property in return for worthless check
Traffic Arrest as CARLA OBIER on Offense Date: Oct 5, 1995 / Source: HERNANDO
COURTS (Florida)
Charges/Offenses:
e knowingly driving while license susp or revk | traffic arrest-other
Traffic Arrest: as CARLA JEAN OBIER on Offense Date: / Source
FLORIDA_HERNANDO COUNTY ARRESTS (Florida)
Charges/Offenses
e traffic arrest-other

ADDITIONAL CRIMINAL OFFENSES: for CARLA JEAN OBIER:
1. Dec 29, 1994 / Source: PASCO CIRCUIT AND COUNTY COURT (Florida)
Case 2:21-cv-00085-NT Document 1-3 Filed 03/29/21 Page3of3 PagelD #: 24

Charges/Offenses:
e vio of d/l restrictions
2. Oct 5, 1995 / Source: FLORIDA HERNANDO CLERK OF COURT (Florida)
Charges/Offenses
e knowingly driving while license susp or revk
3. Jun 3", 2008 / Source: PASCO CIRCUIT AND COUNTY COURT (Florida)
Charges/Offenses

e petit theft 2nd degree 1st offense
4. Feb 21%, 2017 / Source: FLORIDA HERNANDO CLERK OF COURT (Florida)
Charges/Offenses
e® improper-change-of-lane, pulling out in front of vehicle goi | drive while
license suspended cancelled revoked 1st conviction
5. Mar 9", 2017 - STATUS: OPEN / Source: PASCO CIRCUIT AND COUNTY
COURT (Florida)
Charges/Offenses

e animal running at large | failure to prevent aggressive
behavior by animal

Possible Relatives: Donald E Carlson, Moxie J Carson, Patricia Kay Morlang, Deborah Anne
Presley, Anthony J Smith, Decarlo Osean Smith, Melanie Rose Smith, Michael Robert Smith |
current husband | , Michael Roy Smith, Robert Waterhouse Smith, Rosemary Eva Smith, Alishia
Shaunta Watts Smith,

Previous Phone numbers

1 (XXX) XXX-0219 / 1 (XXX) XXX-2439 / 1 (XXX) XXX-9105 / 1 (XXX) XXX-5999
1 (XXX) XXX-2921 / 1 (XXX) XXX-9843 / 1 (XXX) XXX-6946 / 1 (727) 940-7000

PREVIOUS NEIGHBORS:

At 7206 San Carlos Dr, Port Richey, FL, 34668
Darlene Flynn / Age 56 (approx)

Date of Birth / Nov 9, 1963 - Nov 8, 1964

Neighbor Address: 7206 San Carlos Dr, Port Richey, FL, 34668
Phone Number: (727) 807-5021

Diane Wittgartner : Age 74 (approx)

Date of Birth / Nov 9, 1945 - Nov 8, 1946
Neighbor Address

7205 San Carlos Dr, Port Richey, FL, 34668
Phone Number: (727) 847-0038

Julie Gallagher: Age 62 (approx)
Date of Birth / Nov 9, 1957 - Nov 8, 1958
